Title: To George Washington from Nathanael Greene, 22 November 1781
From: Greene, Nathanael
To: Washington, George


                  
                     Dear Sir
                     Head quarters Nov. 22d 1781
                  
                  I receivd your very affectionate letter dated before York.  Your approbation of my conduct affords me the highest satisfaction; and I flatter my self nothing on my part will ever be wanting to deserve a continuance of your esteem and regard.  I may be unfortunate but I shall never be unfaithful to my friendships.
                  My letter to Mrs Greene your Excellency will please to forward, if she is not on the road to the Southward—in that case I beg you will please to return it in your next dispaches to me.  I am altogether uncertain whether she means to come this way, having left her at liberty to follow her inclinations, but at the same time have pointed out to her the great difficulty of getting here, and the little satisfaction she will take after her arrival.  It is true I wish exceedingly to see her; but the distance is so great and the difficulties so numerous that if she could be contended at home it would be my wish for her own sake.  To come into this Country at this time is a most terrible undertaking.  With esteem and regard I am dear sir Your Most Obedt humble Servt
                  
                     Nath. Greene
                     
                  
               